Citation Nr: 1003577	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  94-14 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder other than posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1991 to June 
1991.  He also had periods of active duty for training and 
inactive duty for training in the Puerto Rico Army National 
Guard from 1982 to 1992, and he was discharged from the Army 
Reserve in 1997.
        
The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from July 1992 and December 1998 
rating decisions of the Department of Veterans Affairs' (VA) 
Regional Office (RO) in San Juan, Puerto Rico.
			
In February 1997, June 2003, and April 2006, the Board 
remanded the matter for additional development.  That 
development having been completed, the claim has been 
returned to the Board and is now ready for appellate 
disposition.

The Board notes that the psychiatric claim on appeal had 
previously been developed to include both a general 
psychiatric disorder and posttraumatic stress disorder 
(PTSD).  However, a final decision was issued by the Board in 
April 2006 on the PTSD claim.  As such, the only claim 
remaining is that for service connection for any other 
psychiatric disorder.  This is in accord with the recent 
holding of the Court of Appeals for Veterans Claims in 
Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the 
scope of a mental health disability claim includes any mental 
disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record.)  


FINDINGS OF FACT

1.  The Veteran's depressive disorder and cognitive 
impairment were not manifested during service and are not 
shown to be causally or etiologically related to active 
service or to any service-connected disability.

2.  The Veteran's service-connected disability of the lumbar 
spine is rated as 60 percent disabling, and resolving all 
reasonable doubt in favor of the Veteran, the competent 
evidence shows he is precluded from substantially gainful 
employment as a result of this service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a psychiatric 
disorder other than PTSD have not been met.  38 U.S.C.A. §§ 
1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 
(2009).

2.  The criteria for entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities (TDIU) have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Psychiatric Disorder
The Veteran seeks service connection for a psychiatric 
disorder.  As noted above, in April 2006 the Board issued a 
final decision on the issue of entitlement to service 
connection for PTSD.  As such, the issue left to be 
adjudicated is entitlement to service connection for any 
other psychiatric disorder.  The Veteran has alleged that 
this condition is both related to service, and is secondary 
to his service-connected lumbar spine disability.  The 
Veteran has also alleged a continuity of symptomatology since 
his discharge from active duty.

To establish direct service connection, the record must 
contain (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  In 
other words, entitlement to service connection for a 
particular disability requires evidence of the existence of a 
current disability and evidence that the disability resulted 
from a disease or injury incurred in or aggravated during 
service.  

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

In addition, the regulations provide that service connection 
is warranted for a disability which is aggravated by, 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2009).  Any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, should also be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  

The Board notes that 38 C.F.R. § 3.310 was amended effective 
October 10, 2006.  Under the revised § 3.310(b) (the existing 
provision at 38 C.F.R. § 3.310(b) was moved to sub-section 
(c)), any increase in severity of a nonservice-connected 
disease or injury proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the disease, will be service-connected.

In reaching this determination as to aggravation of a 
nonservice-connected disability, consideration is required as 
to what the competent evidence establishes as the baseline 
level of severity of the nonservice-connected disease or 
injury (prior to the onset of aggravation by service- 
connected condition), in comparison to the medical evidence 
establishing the current level of severity of the nonservice- 
connected disease or injury.

These findings as to baseline and current levels of severity 
are to be based upon application of the corresponding 
criteria under the Schedule for Rating Disabilities (38 
C.F.R. part 4) for evaluating that particular nonservice- 
connected disorder. See 71 Fed. Reg. 52,744-47 (Sept. 7, 
2006).

It appears as though the new regulatory amendment poses a new 
restriction on claimants.  Nonetheless, because the Veteran's 
claim was pending before the regulatory change was made, the 
Board will consider the version of 38 C.F.R. § 3.310 in 
effect before the revision, as this version is more favorable 
to the Veteran.  See generally VAOGCPREC 7-03 and VAOPGCPREC 
3-00.

Here, in a November 2006 VA psychiatric examination, the 
Veteran was diagnosed with depressive disorder not otherwise 
specified, as well as a cognitive disorder not otherwise 
specified.  However, there is no evidence to support the in-
service incurrence of this disability, and no nexus to 
service has been established.  

The Veteran's service treatment records are silent in this 
regard.  No psychiatric abnormalities were noted on either 
his entrance or separation examination, and the treatment 
records contain no complaints or diagnoses of psychiatric 
symptoms.  

In addition, the claims file is completely devoid of a nexus 
opinion linking this disability to service.  At most, an 
October 1992 VA examination report lists the Veteran's Gulf 
War exposure as an Axis IV factor to his diagnosis, however 
this is unsupported by the Veteran's service treatment 
records and by the large volume of medical evidence rendered 
subsequent to that report.  For this reason, and because an 
actual nexus opinion was not provided, the Board finds the 
October 1992 finding of no significant probative value.  
Moreover, VA treatment notes, including that of May 2002, 
have indicated that the Veteran's depression is caused by his 
narcotics use and pain.  There is no opinion of record 
providing a direct link between the Veteran's current 
diagnoses and service.  As such, service connection cannot be 
found on a direct basis. 

to address the Veteran's contention regarding a continuity of 
symptomatology, the Board notes that service connection may 
be awarded for a "chronic" condition when (1) a chronic 
disease manifests itself and is identified as such in service 
(or within the presumption period under 38 C.F.R. § 3.307, 
and the Veteran presently has the same condition); or (2) a 
disease manifests itself during service (or during the 
presumptive period) but is not identified until later, there 
is a showing of continuity of symptomatology after discharge, 
and medical evidence relates the symptomatology to the 
Veteran's present condition.  38 C.F.R. § 3.303; see Savage 
v. Gober, 10 Vet. App. 488, 495-98 (1997).  Here, as noted 
above, there is no indication of any psychiatric disorder 
from the Veteran's periods of active duty.  Further, a review 
of the claims file does not reveal continuous treatment for 
any psychiatric problem from this time.  Indeed, as noted by 
the November 2006 examiner, while the Veteran received some 
psychiatric treatment in 1992 and 1993, subsequent to this 
there was "no further evidence of treatment."  As such, no 
further discussion of this theory of service connection is 
required.  

Turning to the issue of secondary service connection, it is 
undisputed that the Veteran holds a current diagnosis of both 
a depressive disorder and a cognitive disorder, and that he 
is service-connected for a lumbar spine disability.  However, 
the only definitive nexus opinion of record on the issue of 
secondary service connection is negative.  In November 2006, 
a VA examination was conducted, and the examiner concluded, 
"[t]he currently diagnosed psychiatric disorder is less 
likely as not (less than 50/50 probability) caused by or a 
result of service connected back condition."  The only 
evidence that could be construed to the contrary includes VA 
treatment notes of May 1992 and December 1994.  In May 1992 
the Veteran was diagnosed with chronic pain syndrome with 
secondary depressive disorder not otherwise specified, and a 
rule out of adjustment reaction with depressed mood.  In 
December 1994 it was noted that the Veteran had a history of 
depression and insomnia associated with back pain.  Also, the 
previously discussed VA treatment note of May 2002 indicated 
that the Veteran's depression is caused by his narcotics use 
and pain.  None of the treatment notes, however, explicitly 
link the Veteran's depression to his service-connected 
bulging disc of L4-L5 with L5-S1 radiculopathy and 
degenerative joint disease.  On the contrary, the May 2002 
record suggests that the pain causing psychiatric symptoms 
was due to a 1999 motorcycle accident.  Moreover, as the 
November 2006 examiner's opinion was founded upon a review of 
the entire medical record, the Board finds this opinion more 
probative.  As such, service connection on a secondary basis 
is also not warranted. 

For all of the above reasons, the Veteran's appeal must be 
denied.  In reaching this decision the Board considered the 
Veteran's arguments in support of his assertion that his 
depressive and cognitive disorders are related to service.  
However, the Veteran, as a lay person untrained in the field 
of medicine, is not competent to offer an opinion in this 
regard. See Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 
These arguments do not provide a factual predicate upon which 
compensation may be granted.  For all of the above reasons, 
service connection is not warranted.

TDIU
Applicable law provides that a total disability rating for 
compensation may be assigned where the schedular rating is 
less than total when the disabled person is, in the judgment 
of the rating agency, unable to secure or follow a 
substantially gainful occupation as the result of service-
connected disabilities provided that, if there is one such 
disability, this disability shall be rated at 60 percent or 
more, and if there are two or more disabilities, there shall 
be at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16(a).  To meet the 
requirement of "one 60 percent disability" or "one 40 percent 
disability," the following will be considered as one 
disability: (1) disability of one or both lower extremities, 
including the bilateral factor, if applicable; (2) 
disabilities resulting from one common etiology; (3) 
disabilities affecting a single body system; (4) multiple 
injuries incurred in action; and (5) multiple disabilities 
incurred as a prisoner of war.  Id.  In addition to the 
foregoing, there must be evidence that the disabled person is 
unable to secure or follow a substantially gainful 
occupation.  Id.  Marginal employment is not considered 
substantially gainful employment.  Id.  A total disability 
rating may also be assigned pursuant to the procedures set 
forth in 38 C.F.R. § 4.16(b) for Veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in section 4.16(a).

Here, the Veteran meets the percentage requirements for 
consideration of a total evaluation under 38 C.F.R. 
§ 4.16(a).  The Veteran is rated 60 percent disabled for his 
bulging disc of L4-L5 with L5-S1 radiculopathy and 
degenerative joint disease.

The Board must now consider whether the competent evidence 
otherwise demonstrates that the Veteran is unable to secure 
or follow a substantially gainful occupation due to his 
service connected disability.  Resolving all reasonable doubt 
in favor of the Veteran, the Board finds that his lumbar 
spine disability renders him unable to obtain or maintain 
substantially gainful employment.  
Several opinions have been rendered in this regard.  Taking 
the negative evidence first, on psychiatric examination in 
November 2006, the examiner found that the Veteran has a 
total occupational impairment as a result of a motorcycle 
accident he sustained in which he received multiple body 
traumas.  Similarly, in a July 2008 addendum opinion, a VA 
examiner stated that the Veteran's lumbar spine disability 
does not render him unable to perform the job duties he 
performed prior to his 1998 motorcycle accident.

As for the positive evidence, on VA examination in November 
2006 and in a March 2007 addendum opinion, the same examiner 
who rendered the negative opinion in July 2008 provided 
positive opinions.  In November 2006 the examiner found that 
the Veteran's service-connected lumbar spine disability 
renders him "unable to perform substantially gainful 
employment" due to the "easy exacerbation of pain upon 
minimal effort in his thoracolumbar spine."  In March 2007 
the examiner again found that the Veteran's service-connected 
lumbar spine disability "preclude[s] him from 
employability."  The examiner explained that the motorcycle 
accident aggravated his existing back disability, causing the 
Veteran to "develop poor ambulation and standing tolerance 
as well as easy exacerbation of pain even at sitting 
position," but clearly found that the service-connected 
disability is responsible for the Veteran's unemployability.

It is unclear why the RO sought a second addendum opinion in 
July 2008 in light of the evidence of record at the time 
which was largely in the Veteran's favor, or why on the third 
request for an opinion the examiner changed his conclusion.  
However, the Board finds that the evidence on this issue is, 
at minimum, in equipoise.  Moreover, the November 2006 and 
March 2007 examination reports contain a rationale for the 
finding that the Veteran is unable to perform substantially 
gainful employment, while the negative evidence contains only 
bare conclusions.      

For these reasons, the Board finds that a total evaluation 
based on individual unemployability due to the Veteran's 
service connected lumbar spine disability is warranted.  The 
Veteran's claim is granted.


Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
June 2002, August 2003, and May 2006 provided the Veteran 
with an explanation of the type of evidence necessary to 
substantiate his claims, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  In addition, the 
letter of May 2006 provided the appellant with information 
concerning the evaluation and effective date that could be 
assigned should his claims be granted, pursuant to Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  VA has no outstanding 
duty to inform the Veteran that any additional information or 
evidence is needed.

Not all of the Veteran's duty-to-assist letters were provided 
before the adjudication of his claims.  However, after he was 
provided the letters he was given a full opportunity to 
submit evidence, and his claims were subsequently 
readjudicated.  He has not claimed any prejudice as a result 
of the timing of the letters, and the Board finds no basis to 
conclude that any prejudice occurred.  Any notice defect in 
this case was harmless error.  The content of the aggregated 
notices, including the notice letters subsequently issued, 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After VA provided this notice, the 
Veteran communicated on multiple occasions with VA, without 
informing it of pertinent evidence.  The Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  For all of these reasons, the Board concludes that 
the appeal may be adjudicated without a remand for further 
notification.  

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
service treatment records and post service treatment records 
have been obtained.  He has been afforded the opportunity for 
a personal hearing.  He has been afforded multiple VA 
examinations.  The Board does not have notice of any 
additional relevant evidence which is available but has not 
been obtained.  Additionally, the Board notes that the 
Veteran's Social Security records have been obtained but a 
copy of the decision itself is not of record, however, this 
decision is not relevant to the adjudication above.  The file 
shows the Veteran receives Social Security disability 
benefits for a brachial plexus injury and not for any mental 
health disability.  Recently, the Federal Circuit held that 
Congress does not require VA to obtain SSA records in every 
case and neither do VA regulations.  The Federal Circuit 
declared that the duty to assist "was not boundless in scope" 
and that it related only to obtaining relevant records, i.e., 
records relating to the injury for which the claimant is 
seeking benefits and that have a reasonable possibility of 
helping to substantiate the Veteran's claim.  Golz v. 
Shinseki, No. 2009-7039 (Fed. Cir. January 4, 2010).  As the 
Social Security decision in this case is not pertinent to the 
Veteran's psychiatric claim, and as his TDIU claim is 
granted, the decision needs not be obtained.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the Veteran's claims.  Therefore, 
no further assistance to the Veteran with the development of 
evidence is required.  


ORDER

Service connection for a psychiatric disorder other than PTSD 
is denied.

Entitlement to TDIU is granted.



____________________________________________
MICHAEL MARTIN	
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


